DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Branson (U.S. Patent 7,371,004) in view of Klose (DE202013010484 and attached machine translation).
Regarding claim 76, Branson teaches  A bowl assembly for an appliance arranged to process contents of the bowl assembly (figure 3 and figure 10, the appliance is considered item 16 which is not considered claimed), comprising: a bowl having an aperture in its base (opening through which the blade tool feeds through); a tool mount for a processing tool (mount proximate item 26 through which item 16 extends),  the mount being arranged to fit within the aperture in a first configuration (figure 10 is considered a first position); and wherein the bowl assembly is mountable with the appliance for processing in both the first and second configurations (item 10 can house item 16 both in figure 10 and figure 8, however the appliance is not considered positively claimed). Regarding claim 79, Branson teaches further comprising a locking arrangement, wherein in a first configuration the tool mount is releasably engaged with the locking arrangement whereby to secure the tool mount to the bowl (the screw threads of item 26 and 16 are considered forming a locking arrangement). Regarding claim 88, Branson teaches wherein the tool mount comprises a body portion and a cap portion (body portion 42 and cap portion the top of item 16). 
Regarding claim 76 and 77, Branson is silent to a blanking plug arranged to fit within the aperture in a second configuration (figure 3 item 18) wherein the tool mount and the blanking plug are interchangeable. Regarding claim 79, Branson is silent to in second configuration the blanking plug is releasably engaged with the locking arrangement whereby to secure the blanking plug to the bowl. Branson is silent to the language of claim 84. Regarding claims 85 
Regarding claim 76, Klose teaches a blanking plug for a kitchen appliance bowl (see abstract) which is interchangeable with knives of a blender (see paragraph 18 of the machine translation). Regarding claim 77, Branson teaches a blanking plug for a kitchen blender which is arranged to fit within the aperture and seal it (see abstract). Regarding claim 79, Klose teaches a blanking plug that locks with the aperture in the bowl and is considered releasably engaged (see abstract, the blanking plug forms a seal with the container). Regarding claim 84, Klose teaches wherein the blanking plug comprises a body portion and a cap portion (body portion being below the seal shown in figure 3, and the wider portion above considered reading on a cap portion). Regarding claim 85, teaches a plug (see abstract) and is considered inherently having a thermal conductivity comparable to the material of a bowl. Regarding claim 86, Klose teaches wherein the cap portion is arranged to overhang the body so as to provide a lip that can rest on an edge of the aperture when the blanking plug is fitted within the aperture (see seal shown in figure 3, the cap portion is above the seal and is considered overhanging over the body to provide a lip). Regarding claim 88, Klose teaches a plug with a body portion and a cap portion (the cap portion is above the seal and the body portion is below the cap portion).
It would have been obvious to one of ordinary skill in the art to modify the invention of Branson with the plug of Klose in order to allow for cooking function in the bowl when the knife is removed (see Klose paragraph 18). Regarding claim 87, it would have been obvious to one of ordinary skill in the art to modify the size of the blender in order to store the desired amount of food or beverage in the container, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 78, Branson teaches wherein the aperture is shaped to inhibit rotation of the tool mount or blanking plug when fitted with the aperture (when item 26 is attached to item 18, the bowl can no longer rotate any further, and the rotation of item 16 is secured to the base and the vessel via flange item 42). 
Regarding claim 80, Branson teaches wherein the locking member is arranged to pivot relative to the drivable tool mount or blanking cap between a "locked" first positon whereby the tool mount or blanking plug is held secure by the locking member and an "unlocked" second positon whereby the tool mount or blanking plug is released by the locking member from sealing engagement with the aperture, preferably wherein the locking arrangement is configured to inhibit movement of the tool mount or blanking plug relative to the bowl when fitted within the aperture of the bowl (the screw threads on item 14 are considered in a locked position when either item 26 cannot be twisted any further, and in an unlocked position when items 26 is removed from item 14).
Regarding claim 81, Branson teaches wherein, in the second position, the locking member is arranged to inhibit correct mounting of the bowl onto a base unit of the appliance, and/or wherein the locking member comprises a collar arranged to receive part of the tool mount or blanking plug and a handle element extending outwardly from the collar, and/or wherein the locking member is arranged to engage with the tool mount or blanking plug from an underside of the bowl, and/or wherein the locking arrangement is integral with the bowl (the threads of item 14 are considered comprising a collar arranged to receive a part of item 26, the threads extending outward from the collar).
Regarding claim 82, Branson teaches wherein the bowl has a bowl support arranged on the bottom of the bowl for supporting the bowl in an upright position, and/or the appliance is a kitchen appliance and the processing tool is a food processing tool (base proximate item 36, item 14 is considered reading on a kitchen appliance).
Regarding claim 83, Branson teaches wherein the bowl is arranged to supply heat to contents of the bowl, preferably wherein the bowl comprises a heating element arranged in a base of the bowl and/or wherein the bowl is arranged to heat contents via induction, and/or wherein the bowl is arranged to receive power and/or heat from a separate base unit (item 13 is considered capable of receiving heat from a separate base unit since Brandon teaches that container can be used for hot beverages (column 1 lines 12-14).
Regarding claim 91, Branson teaches wherein the tool mount is drivable for driving the tool (the blade is considered reading on driving tool, the mount is considered comprising a body portion and a cap portion proximate the lower portion of item 26 and top portion of item 26 respectively, and shaft 44).

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Branson (U.S. Patent 7,371,004) in view of Klose (DE202013010484 and attached machine translation) in further view of Arnett (U.S. Publication 2014/0247686).
Regarding claim 89, Branson is silent to the bayonet fastening configuration. 
Regarding claim 89, Arnett teaches further comprising a plurality of bayonet tabs capable of being engaged by a locking arrangement whereby to secure the tool mount or blanking plug to the bowl, preferably wherein the plurality of tabs are provided on the part of the body portion that is further from the cap portion (paragraph 34 teaches a bayonet engaging member for attaching a container to the base).
It would have been obvious to one of ordinary skill in the art to modify the blender of Branson in view of Klose with the bayonet engaging member of Arnett in order to better secure the bowl to the base.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Branson (U.S. Patent 7,371,004) in view of Klose (DE202013010484 and attached machine translation) in further view of Lin (U.S. Publication 20150101491).
Regarding claim 90, Branson is silent to the sensor configuration. 
Regarding claim 90, Lin teaches a temperature sensor at the collar, proximate the bowl (item 37).
It would have been obvious to one of ordinary skill in the art to modify the invention of Branson in view of Klose with the temperature sensor configuration of Lin in order to better monitor the mixing within the bowl.  

Response to Arguments
The previous 35 U.S.C. 112 (b) rejections are withdrawn in light of the amendments to the claims. 
Applicant’s arguments regarding the prior 35 U.S.C. 102 (a)(1) rejection of claim 76 is considered persuasive regarding the blanking plug. A new ground of rejection is provided, necessitated by amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHU BHATIA/Primary Examiner, Art Unit 1774